In view of the fact that the petitioner is the grandmother of the infants, and their only living relative in this country except an uncle who also joins in the petition, and in view of the fact that her means are amply sufficient to insure the proper care, maintenance and support of the infants, and the statement contained in her petition “ that it is your petitioner’s intention as well as the intention of your petitioner’s son to make said infants their beneficiaries by will,” we think it is for the best interests of the infants that their custody be awarded to the petitioner. The order is, therefore, reversed, without costs. Blaekmar, P. J., Mills, Rich, Putnam and Jaycox, JJ., concur.